TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                           JUDGMENT RENDERED APRIL 9, 2015



                                      NO. 03-13-00526-CV


                                   Pharmserv, Inc., Appellant

                                                 v.

  Texas Health and Human Services Commission; Office of the Inspector General of the
  Texas Health and Human Services Commission; Kyle Janek, in his Official Capacity as
         Commissioner of Texas Health and Human Services Commission; and
      Stuart W. Bowen, Jr., in his Official Capacity as Inspector General, Appellees


       APPEAL FROM THE 261ST DISTRICT COURT OF TRAVIS COUNTY
     BEFORE CHIEF JUSTICE ROSE, JUSTICES PEMBERTON AND GOODWIN
         AFFIRMED IN PART; REVERSED AND REMANDED IN PART --
                     OPINION BY JUSTICE GOODWIN




This is an appeal from the judgment signed by the trial court on July 24, 2013. Having reviewed

the record and the parties’ arguments, the Court holds that there was reversible error in the

court’s judgment. The Court reverses the portion of the judgment that dismisses Pharmserv’s

claims and remands the case to the trial court for further proceedings consistent with the Court’s

opinion. The Court affirms the remainder of the trial court’s judgment. Each party shall bear

their own costs relating to this appeal, both in this Court and in the court below.